[Cite as State v. Carano, 2022-Ohio-2872.]


                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                 Plaintiff-Appellee,               :
                                                            No. 111248
                 v.                                :

SHANNON CARANO,                                    :

                 Defendant-Appellant.              :


                               JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: August 18, 2022


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-21-658104-A


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Melissa Riley, Assistant Prosecuting
                 Attorney, for appellee.

                 Michael P. Maloney, for appellant.


FRANK DANIEL CELEBREZZE, III, P.J.:

                Defendant-appellant Shannon Carano (“Carano”) brings this appeal

challenging her sentence that was imposed pursuant to the Reagan Tokes Law,

enacted by S.B. 201. After a thorough review of the record and law, this court

affirms.
                           I. Facts and Procedural History

               Carano was indicted by a Cuyahoga County Grand Jury for five counts

of pandering sexually oriented matter involving a minor, a second-degree felony in

violation of R.C. 2907.322(A)(2); six counts of pandering sexually oriented matter

involving a minor, a fourth-degree felony in violation of R.C. 2907.322(A)(5); five

counts of illegal use of minor in nudity-oriented material or performance, a fifth-

degree felony in violation of R.C. 2907.323(A)(3); and one count of possessing

criminal tools, a fifth-degree felony in violation of R.C. 2923.24(A).

               The Ohio Internet Crimes Against Children Task Force (“ICAC”)

investigator alleged that Carano, via a social media messaging application, shared

photographs and videos of prepubescent children engaging in sexual activity. The

children were not her own. The ICAC found 52 files of suspected child-exploitation

material on Carano’s mobile phone. Carano indicated that her activity was borne

out of curiosity and motivated by the attention she received from other users of the

messaging application.

               Carano entered into a plea agreement with the state, pleading guilty to

all counts except for the four counts of illegal use of minor in nudity-oriented

material or performance and the single count of possessing criminal tools, which

were nolled.

               The trial court sentenced Carano pursuant to the Reagan Tokes Law.

The court imposed a minimum sentence of seven years with a maximum of ten and
one-half years. Additionally, Carano was required to register as a sex offender and

submit to DNA specimen collection testing.

             Carano timely appealed her sentence, assigning a single assignment of

error for our review:

      The indefinite sentence imposed upon appellant under the Ohio
      Reagan Tokes Act was unconstitutional.

                               II. Law and Argument

            Carano argues that the Reagan Tokes Law’s sentencing structure is

unconstitutional under the separation-of-powers doctrine.

             We first note that Carano did not object to sentencing under the Reagan

Tokes Law, and thus waives all but plain error.

             Nevertheless, this court’s en banc decision in State v. Delvallie, 2022-

Ohio-470, 185 N.E.3d 536 (8th Dist.), overruled the same separation-of-powers

challenge to the Reagan Tokes Law that Carano raises in her appeal. Id. at ¶ 38.

Because this court held that sentencing under the Reagan Tokes Law is

constitutional, the trial court did not err in sentencing Carano accordingly. We

therefore find that Carano’s sentence was not a violation of her constitutional rights

and overrule her sole assignment of error.

                                   III. Conclusion

              This court’s en banc decision in Delvallie held that the Reagan Tokes

Law is constitutional under the separation-of-powers doctrine.           Accordingly,

Carano’s sole assignment of error is overruled.
             Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


_________________________________________
FRANK DANIEL CELEBREZZE, III, PRESIDING JUDGE

EMANUELLA D. GROVES, J., and
CORNELIUS J. O’SULLIVAN, JR., J., CONCUR


N.B. Judge Emanuella D. Groves concurred with the opinions of Judge Lisa B.
Forbes (dissenting) and Judge Anita Laster Mays (concurring in part and
dissenting in part) in Delvallie and would have found the Reagan Tokes Law
unconstitutional.